DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 7 is objected to because of the following informalities: 
In claim 7, line 1, “wherein: wherein” should likely read --wherein: --. 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yildiz (US Publication No. 2020/0133339).
Regarding claim 1, Yildiz discloses a computing device (information handling system 100), comprising: a first housing (first display 101); a second housing (second display 102); a first display (Paragraph [0076], 101 having a “first display surface”) included in the first housing (101); a second display (Paragraph [0076], 102 having a “second display surface”) included in the second housing (102); and a keyboard housing (housing of keyboard 103) including a keyboard (103), wherein: the keyboard housing (housing of 103) is linearly translatable relative to the second housing (102) to change an amount of alignment with the second housing (102) (Figures 6A-C, 7A-J, 8A-D, and 9A-F, showing different configurations, where 103 capable of sliding/translating to different positions on 102).
Regarding claim 2, Yildiz discloses the computing device of claim 1, and further discloses wherein the keyboard housing (103) is to be positioned between the first housing (101) and the second housing (102) when the computing device (100) is in a closed position (Paragraph [0090], Figure 12A showing a “closed posture” where “space between displays 101/102 accommodates keyboard 103”).
Regarding claim 3, Yildiz discloses the computing device of claim 1, and further discloses wherein: the second housing (102) is to be aligned with the keyboard housing (housing of 103) at a first position (see Figures 6C) of the keyboard housing (housing of 103); and the keyboard housing (housing of 103) is to cover the second display (102) at the first position (see Figure 6C).
Regarding claim 4, Yildiz discloses the computing device of claim 1, and further discloses wherein: the keyboard housing (housing of 103) is linearly translatable relative to the second housing (102) to a second position of the keyboard housing (housing of 103) to change the amount of alignment with the second housing (102); and the keyboard housing (housing of 103) is to cover a portion of the second display (102) at the second position (keyboard 103 capable of being slid between depicted configuration in Figures 6C and 6B, where keyboard 103 is partially on/partially off second display 102, see also Paragraphs [0057]-[0075], second display capable of being turned on/off or partially on/off in response to status/position of keyboard).
Regarding claim 5, Yildiz discloses the computing device of claim 1, and further discloses wherein: the keyboard housing (housing of 103) is linearly translatable relative to the second housing (102) to a third position (see Figure 6B) of the keyboard housing (housing of 103) to change the amount of alignment with the second housing (102); and the second display (102) is to be uncovered by the keyboard housing (housing of 103) at the third position of the keyboard housing (Figure 6C showing 103 detached from 102; see also Figures 10B and 11B).
Regarding claim 6, Yildiz discloses the computing device of claim 5, and further discloses wherein the keyboard housing (housing of 103) is to be oriented at a reflex angle (angle between 102 and 103) relative to the second housing (102) at the third position (see Figure 6C) of the keyboard housing (103) (Paragraph [0073] teaching an orientation between 103 and 102).
Regarding claim 7, Yildiz discloses the computing device of claim 5, and further discloses wherein: the keyboard housing (housing of 103) is to be detachable (see Figure 6B) from the second housing (102) at the third position (see Figure 6B) of the keyboard housing (housing of 103) such that the keyboard housing (housing of 103) is in a detached position (see Figure 6B, 10B, and 11B); and the keyboard (103) is wirelessly connectable to a processor (Figure 2, processor 201; Figures 2-3 and Paragraph [0047]-[0057], processor of IHS connected to wireless module 302 of keyboard through wireless communications interface 205) of the computing device (100) at the detached position of the keyboard housing (housing of 103).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US Publication No. 2013/0069878) in view of Yildiz (US Publication No. 2020/0133339).
Regarding claim 8, Li discloses a computing device (display device 10), comprising: a hinge (pivot hinge 201); a first housing (screen housing 12) attached to the hinge (201); a second housing (main body 20) attached to the hinge (201); a first display (screen panel 13) included in the first housing (12); wherein the second housing (20) includes a first portion (tracks 22) of a slide rail (comprised of tracks 22 and stoppers 23); and a keyboard housing (input panel 31) including a keyboard (keyboard 32) and a second portion (Figure 3, stoppers 23) of the slide rail (22/23), wherein: the second housing (20) is to be aligned with the keyboard housing (31) at a first position (keyboard fully inserted into receiving cavity 21) of the keyboard housing (31); and the keyboard housing (31) is linearly translatable (along tracks 22) relative to the second housing (20) via the first portion (22) and the second portion (23) to change an amount of alignment with the second housing (20) such that the keyboard housing (31) is to cover different amounts of the second housing (20) at different positions of the keyboard housing (31).
Li does not disclose where a second display is included in the second housing.
 Yildiz teaches a teaches an electronic device (IHS 100) with a first housing (first display 101), where a first display (Paragraph [0076], 101 having a “first display surface”) is included in the in the first housing (101), and a second housing (second display 102), where a second display (Paragraph [0076], 102 having a “second display surface”) included in the second housing (102).
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have combined the second display of Yildiz to the second housing of Li. Doing so would have improved the functionality of the electronic device by increased the display area. 
Regarding claim 11, Li discloses a computing device (display device 10), comprising: a first housing (screen housing 12); a second housing (main body 20); a first display (screen pane 13) included in the first housing (12); the second housing (20) being attached to the first housing (12) via a hinge (pivot hinge 201) such that the first housing (12) and the second housing (20) are rotatable (see Paragraph [0036]) relative to each other about the hinge (201), wherein the second housing (20) includes a first portion (tracks 22) of a slide rail (comprised of tracks 22 and sliding stoppers 23); a keyboard housing (input panel 31) including a keyboard (keyboard 32) and a second portion (sliding stopper 23) of the slide rail (22/23), wherein: the second housing (20) is to be aligned with the keyboard housing (31) at a first position (31 fulling inserted in cavity 21 of 20) of the keyboard housing (31); and the keyboard housing (31) is linearly translatable relative to the second housing (20) via the slide rail (22/23) to change an amount of alignment with the second housing (20) such that the keyboard housing (31) is to cover different amounts of the second housing (20) at different positions of the keyboard housing (31): and a processor (Paragraphs [0050]-[0051], component unit 50 including a CPU).
Li does not disclose a second display included in the second housing; or a processor to cause a portion of a display area of the second display to be activated based on a determined position of the keyboard housing.
However, Yildiz teaches a teaches an electronic device (IHS 100) with a first housing (first display 101), where a first display (Paragraph [0076], 101 having a “first display surface”) is included in the in the first housing (101), and a second housing (second display 102), where a second display (Paragraph [0076], 102 having a “second display surface”) included in the second housing (102). Yildiz also teaches a processor (processor 201) to cause a portion of a display area of the second display (screen of 102) to be activated based on a determined position of the keyboard housing (103) (Paragraphs [0067]-[0075], processor modifying display on 102 based on status/position of 103; Paragraph [0061], 102 capable of being turned off in areas covered by keyboard).
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have combined the second display and processor of Yildiz with the second display and electronic device of Li, respectfully. Doing so would have improved the functionality of the electronic device by increasing the display area and permitting the first and second displays to interact/adjust based on various keyboard position.
Regarding claim 12, Li in view of Yildiz teaches the computing device of claim 11, and further teaches (in Yildiz) wherein the processor (processor 201; Paragraph [0071], processor 201 executing methods 500 and other instructions from configuration engine 401) is to deactivate, in response to determining the keyboard housing (103) is at a first position via a first electrical connector (keyboard sensors 303) of a plurality of electrical connectors (see Paragraphs [0058]-[0059]), the entire display area of the second display (102) (Paragraphs [0057]-[0075], second display capable of being turned off in response to status/position of keyboard; see specifically Paragraph [0070], where a change in keyboard arrangement capable of turning off entire display).
Regarding claim 13, Li in view of Yildiz teaches the computing device of claim 11, and further teaches (in Yildiz) wherein the processor (processor 201; Paragraph [0071], processor 201 executing methods 500 and other instructions from configuration engine 401) is to activate, in response to determining the keyboard housing (103) is at a second position via a second electrical connector (keyboard sensors 303) of a plurality of electrical connectors (see Paragraphs [0058]-[0059]), a first portion of the display area of the second display (102) (Paragraph [0061], 102 capable of being turned off in areas covered by keyboard).
Regarding claim 14, Li in view of Yildiz teaches the computing device of claim 11, and further teaches (in Yildiz) wherein the processor (processor 201; Paragraph [0071], processor 201 executing methods 500 and other instructions from configuration engine 401) is to activate, in response to determining the keyboard housing (103) is at a third position via a third electrical connector (keyboard sensors 303) of a plurality of electrical connectors (see Paragraph [0058]-[0059]), the entire display area of the second display (Paragraphs [0057]-[0074], second display capable of being turned on in response to status/position of keyboard; see specifically Paragraph [0070], where a change in keyboard arrangement capable of turning on entire display).
Regarding claim 15, Li in view of Yildiz teaches the computing device of claim 11, wherein the processor (processor 201; Paragraph [0071], processor 201 executing methods 500 and other instructions from configuration engine 401) is to cause, in response to determining the keyboard housing (103) is at a detached position (see Figures 7B, 7E, 10B, 11B), the first display (101) and the second display (102) to operate in a tablet mode (Paragraphs [0040], [0070]-[0075] and Figures 7B, 7E, processor capable of detecting location of 103 and rending video frames on first and second display based on location of 103 when first and second display in a specific configuration, see also Figures 10A-10C and 11A-11C).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Li (US Publication No. 2013/0069878) in view of Yildiz (US Publication No. 2020/0133339) and Landry (US Publication No. 2003/0021085).
Regarding claim 9, Li in view of Yildiz teaches the computing device of claim 8, but does not teach wherein the keyboard housing comprises a release button to allow the keyboard housing to be linearly translatable in response to the release button on the keyboard housing being depressed.
However, Landry teaches wherein the keyboard housing (keyboard 90) comprises a release button (releases 96 and 98) to allow the keyboard housing (90) to be linearly translatable in response to the release button (96/98) on the keyboard housing (90) being depressed (Paragraph [0025], 96/98 being push button releases).
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have to have combined the release system of Landry to the keyboard housing of Li as modified by Yildiz. Doing so would have ensured the keyboard remained secured to the second housing until a user desired to translate/remove the keyboard housing. 
Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 10 claims the computing device of claim 9, wherein the keyboard housing includes a positive locking pin including an electrical contact to allow the positive locking pin to: disengage the electrical contact from a connector included in a locking pin socket of the first portion of the slide rail in response to the release button being depressed; and engage the electrical contact to the connector included in the locking pin socket of the first portion of the slide rail in response to the release button being released.4523
Su (US Publication No 2020/0174523) teaches a keyboard housing (keyboard module 11) including a positive locking pin (electrical connection part 1223) including an electrical contact (first electrical contact E1) to allow the positive locking pin (1223) to engage the electrical contact (E1) to the connector (conductive strip C1) included in the locking pin socket (Figure 3, groove in C1 connecting to E1) of the first portion (conductive positioning mechanisms 211; NOTE: shown as 221 in Figure 3) of the slide rail (sliding mechanism 12). 
However, Su does not teach where in locking pin is engaged or disengaged with a release button. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tsai (US Publication No. 2020/0166964), Liang (US Publication No. 2020/0064889), Makinen (US Publication No. 2019/0041919), Wu (US Publication No. 2014/0204519), Locker (US Publication No. 2010/0039764) disclose removable keyboards with secondary displays.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAGE STEPHEN CRUM whose telephone number is (571)272-3373. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adrian Scott Wilson can be reached on (571)270-3907. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/G.C./Examiner, Art Unit 2841                                                                                                                                                                                                        
/ADRIAN S WILSON/Primary Examiner, Art Unit 2841